DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claim 17 is amended due to Applicant's amendment dated 05/02/2022.  Claims 17-26 are pending.
Response to Amendment
The rejection of claims 17-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 05/02/2022. The rejection is withdrawn.
The rejection of claims 17-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 05/02/2022. The rejection is withdrawn.
The rejection of claim 19 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 05/02/2022. The rejection is withdrawn.
The rejection of claims 17-21 under 35 U.S.C. 102(a)(1) as being anticipated by Bera, Rati Kanta, et al. “Spectroscopic, potentiometric and theoretical studies of novel imino-phenolate chelators for Fe (III).” Spectrochimica Acta Part A: Molecular and Biomolecular Spectroscopy 134 (2015): 165-172. (“Bera”) is overcome due to the Applicant’s amendment dated 05/02/2022. The rejection is withdrawn. 
The rejection of claims 17-21 under 35 U.S.C. 102(a)(1) as being anticipated by Grazina, Raquel, et al. “New tripodal hydroxypyridinone based chelating agents for Fe (III), Al (III) and Ga (III): Synthesis, physico-chemical properties and bioevaluation.” Journal of inorganic biochemistry 103.2 (2009): 262-273. (“Grazina”) is overcome due to the Applicant’s amendment dated 05/02/2022. The rejection is withdrawn. 
The rejection of claims 17-25 under 35 U.S.C. 103 as being unpatentable over Wantanabe et al. US 2007/0176540 A1 (“Wantanabe”) in view of Stoessel et al. US 2012/0286254 A1 (“Stoessel ‘254”) is not overcome due to the Applicant’s amendment dated 05/02/2022. The rejection is maintained. 
The rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over Wantanabe in view of Stoessel ‘254 and Stoessel US 2015/0171348 A1 (“Stoessel ‘348”) is not overcome due to the Applicant’s amendment dated 05/02/2022. The rejection is maintained. 

Response to Arguments
Applicant’s arguments on pages 18-22 of the reply dated 05/02/2022 with respect to the rejection of claims 17-26 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –On pgs. 20-22, Applicant argues that Stoessel ‘254 relates to a completely different structure of metal complexes compared to Wantanabe, specifically due to their respective ligands. Applicant points out that Stoessel ‘254 relates to monodentate part-ligands with only three to four coordination sites as opposed to the ligand of Wantanabe comprising six coordination sites. As such, Applicant argues one of ordinary skill could not draw any conclusion that the linking groups of Stoessel ‘254 are equally suitable for the coordinated complexes of Wantanabe, as one of ordinary skill would not conclude that the general structure of Stoessel and the general structure of Wantanabe are equivalent or comparable to each other. Applicant particularly argues that substituting a linking group of Stoessel ‘254 on a compound of Wantanabe would have no expectation of success.
Additionally, Applicant argues that Stoessel ‘254 does not explicitly disclose a bridging group wherein a cyclohexane group is linked to the part-ligands via three vinylene groups or three groups of -CH2-O-, and only generally teaches such groups in the generic formula.
Examiner's response –While the ligands of Wantanabe and the ligands of Stoessel ‘254 may not be the same, the rejection below and in the previous Office Action is directed to linking groups of metal complexes and not the ligands. Specifically, Stoessel ‘254 is used to demonstration an equivalent linking group to the linking group of Wantanabe. It is unclear how the difference in ligands would prevent the linking group of Stoessel ‘254 from functioning as a linking group on the compound of Wantanabe.
Additionally, while the ligands of Wantanabe and the ligands of Stoessel ‘254 may be different, both the compounds of Wantanabe and the compounds of Stoessel ‘254 are light emitting metal complexes in light emitting layers of organic EL devices (see Wantanabe ¶ [0110] and Stoessel ‘254 ¶ [0083]). Similarly, the linking groups of each prior art reference have the same function: the linking groups of Wantanabe and the linking groups of Stoessel ‘254 both connect bridging groups to ligands in the metal complexes (see general formula (1) in ¶ [0049] of Wantanabe and formula (1) in ¶ [0006] of Stoessel ‘254). Therefore, as the compounds are used for the same purpose and the linking groups have the same function, one of ordinary skill in the art would reasonably have an expectation of success with a compound of Wantanabe modified with a linking group of Stoessel ‘254.
While Stoessel ‘254 does not explicitly show a compound comprising a cyclohexane bridging group that is linked to ligands via a -CH2-O- or 1,2-vinylene linking group, Stoessel ‘254 does teach the bridging group (variable V of formula (1)) may be cyclohexane, as represented by formula (31) shown below (¶ [0047]).

    PNG
    media_image1.png
    101
    141
    media_image1.png
    Greyscale

In formula (1) (shown below) Stoessel ‘254 teaches Y (the linking group) may be on each occurrence CR2 and O and n may be 2 on each occurrence, and wherein R may be represented by H (¶ [0009] and [0015]-[0016]). Thus, like Watanabe, Stoessel ‘254 teaches a linking group [Y]n may be –CH2-O- wherein the linking group links a cyclohexane bridging group to part-ligands of a metal complexes.

    PNG
    media_image2.png
    136
    126
    media_image2.png
    Greyscale

However, Stoessel ‘254 additionally teaches Y may alternatively be represented by 1,2-vinylene (¶ [0009]). That is, for the variable Y, a group represented by O may be substituted with 1,2-vinylene. Accordingly, as demonstrated by Stoessel ‘254, -O- and 1,2-vinylene are both known linking groups of light emitting metal complexes, wherein the linking groups connect bridging groups and ligands together.
Accordingly, in light of the teachings of Stoessel ‘254, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the group –O- of the variables Y1 to Y3 in the compound of Watanabe with the group 1,2-vinylene, because Stoessel ‘254 teaches the variable may suitably be selected as a linking group between a cyclohexane bridging group and ligands of a metal complex.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the transition metal complex in organic electroluminescence device of Watanabe and possess the benefits taught by Watanabe and Stoessel ‘254.  See MPEP 2143.I.(B).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “furthermore, the groups R or R with R1 optionally form a ring system with one another”. It is unclear whether the limitation means groups R and groups R substituted with R1 may form a ring system, groups R and groups R1 together (wherein R1 is a substituent on group R) may form a ring system, or both. For purposes of examination, the limitation will be interpreted as groups R and groups R substituted with R1 may form a ring system, groups R and groups R1 together (wherein R1 is a substituent on group R) may form a ring system, or both.
Claims 18-26 are rejected for being dependent on indefinite claim 17.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 2007/0176540 A1 (“Watanabe”) in view of Stoessel et al. US 2012/0286254 A1 (“Steossel ‘254”).
Regarding claims 17-25, Watanabe teaches an organic electroluminescence device having high luminous efficiency and long emission lifetime, and a transition metal complex compound realizing the organic electroluminescence device (abstract). Watanabe teaches the transition metal complex is represented by general formula (1), shown below (¶ [0049]).

    PNG
    media_image3.png
    214
    385
    media_image3.png
    Greyscale

Watanabe teaches the group X is preferably represented by the structure (2), shown below (¶ [0070]).

    PNG
    media_image4.png
    191
    263
    media_image4.png
    Greyscale

Watanabe teaches a specific example of the transition metal complex on pg. 11:

    PNG
    media_image5.png
    388
    494
    media_image5.png
    Greyscale

Watanabe fails to teach a compound as above wherein Ra to Ri are all defined. However, Watanabe does teach it is particularly preferable that all of Ra to Ri each represent a hydrogen atom (¶ [0089]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select hydrogen for Ra to Ri, because it would have been choosing a particularly preferred group for Ra to Ri, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the transition metal complex in organic electroluminescence device of Watanabe and possessing the benefits taught by Watanabe.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by general formula (1) and structure (2) having the benefits taught by Watanabe in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound above fails to teach wherein each of (Y1)a, (Y2)b and (Y3)c includes –C=C-. Instead in the above compound, each of (Y1)a, (Y2)b and (Y3)c is represented by (Y1)2, (Y2)2 and (Y3)2, wherein the first occurrence of Y1, Y2, and Y3 is –O- and the second occurrence of Y1, Y2, and Y3 is –CH2-, resulting in each of (Y1)a, (Y2)b and (Y3)c represented by –CH2-O-. 
Stoessel ‘254 teaches organic electroluminescent devices comprising metal complexes of the formula (1) 
    PNG
    media_image2.png
    136
    126
    media_image2.png
    Greyscale
 (abstract and ¶ [0006]). In formula (1), L1, L2 and L3 represent three part-ligands and V represents a bridging unit (¶ [0008]). Stoessel ‘254 teaches V may be represented by formula (31) 
    PNG
    media_image1.png
    101
    141
    media_image1.png
    Greyscale
(¶ [0047]).
Stoessel ‘254 teaches n may be 2 on each occurrence (¶ [0015]) and Y may be on each occurrence CR2 and O (¶ [0009]), wherein R may be represented by H (¶ [0016]). Thus, like Watanabe, Stoessel ‘254 teaches a linking group [Y]n may be –CH2-O- wherein the linking group links a cyclohexane bridging group to part-ligands of a metal complexes. However, Stoessel ‘254 additionally teaches Y may alternatively be represented by 1,2-vinylene (¶ [0009]). That is, for the variable Y a group represented by O may be substituted with 1,2-vinylene.
Therefore, in light of the teachings of Stoessel ‘254, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the group –O- of the variables Y1 to Y3 in the compound of Watanabe with the group 1,2-vinylene, because Stoessel ‘254 teaches the variable may suitably be selected as a linking group between a cyclohexane bridging group and ligands of a metal complex.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the transition metal complex in organic electroluminescence device of Watanabe and possess the benefits taught by Watanabe and Stoessel ‘254.  See MPEP 2143.I.(B).
Per claims 17-19, the modified compound comprises three part-ligands linked to a via a bridge having the following structure:

    PNG
    media_image6.png
    586
    565
    media_image6.png
    Greyscale

The bridge of the above compound reads on the claimed formula (1), formula (2), and formula (2a) wherein:
X1 is on each occurrence is CR2;
X2 is on each occurrence CR;
X3 is –CR=CR-;
R is H on each occurrence of X2 and X3;
R2 is H on each occurrence of X1; and
R” and R1 are not required to be present.
Per claims 20-22, the metal is iridium and the bidentate part-ligands are each monoanionic wherein the three part-ligands are each identical and wherein each of the bidentate part-ligands have one coordinating carbon atom and one coordinating nitrogen atom.
Per claim 23, the bidentate part-ligands are selected identically from formula (L-1) wherein CyD is identically an unsubstituted heteroaryl group having 6 aromatic ring atoms, which is coordinated to the metal via a nitrogen atom and wherein CyC is identically an aryl group having 6 aromatic ring atoms which is coordinated to the metal via a carbon atom.
Per claim 24, the claimed CyC is selected from the structure of formulae CyC-1 
    PNG
    media_image7.png
    112
    70
    media_image7.png
    Greyscale
and CyD is selected from CyD-1 
    PNG
    media_image8.png
    115
    73
    media_image8.png
    Greyscale
wherein:
In CyC-1, X is CR and R is H on each occurrence;
In CyD-1, X is CR and R is H on each occurrence; and
W is not required to be present.

Per claim 25, the bidentate part-ligands are on each occurrence selected from the structure of formula (L-1-1) 
    PNG
    media_image9.png
    177
    66
    media_image9.png
    Greyscale
.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 2007/0176540 A1 (“Watanabe”) in view of Stoessel et al. US 2012/0286254 A1 (“Steossel ‘254”) as applied to claim 26 above, and further in view of Stoessel US 2015/0171348 A1 (“Stoessel ‘348”).
Regarding claim 26, Watanabe in view of Stoessel ‘254 teach the modified transition metal compound of claim 17, as described above.
Watanabe fails teach wherein the transition metal complex comprises a substituent that reads on one of the claimed formulae (43) through (49). However, Watanabe does teach in general formula (1) L1 to L6 may each have substituents (¶ [0054]-[0055]) which may include substituted or unsubstituted alkyl groups having 1 to 50 carbon atoms (¶ [0105]).
Stoessel ‘348 teaches organic electroluminescent devices comprising metal complexes (abstract), specific compounds of formula (1) 
    PNG
    media_image10.png
    22
    72
    media_image10.png
    Greyscale
which contain a moiety of formula (2) 
    PNG
    media_image11.png
    59
    88
    media_image11.png
    Greyscale
(¶ [0007]), characterized in the CyD and/or CyC contain(s) two adjacent carbon atoms which are each substituted by radicals R, where the respective radicals R, together with the C atoms, form a ring of the formula (3) 
    PNG
    media_image12.png
    83
    76
    media_image12.png
    Greyscale
 or (4) 
    PNG
    media_image13.png
    89
    117
    media_image13.png
    Greyscale
(¶ [0016]).
Stoessel ‘348 teaches in the metal complexes, a bridging unit which links the ligand L to one or more further ligands L or L’ may be present instead of one of the radicals R (¶ [0062]), preferably having a structure of formulae (17) to (22), wherein formula (17) is shown below (¶ [0063]).

    PNG
    media_image14.png
    94
    138
    media_image14.png
    Greyscale


 Stoessel ‘348 teaches the bridging unit V may be represented by formula (23) 
    PNG
    media_image15.png
    138
    156
    media_image15.png
    Greyscale
(¶ [0067]).
Stoessel ‘348 teaches organic electroluminescent devices comprising compounds of the formula (1) as emitting materials have a very long lifetime, excellent efficiency, and reduced triplet-triplet quenching (¶ [0117]-[0120]).
Stoessel ‘348 teaches specific examples of compounds represented by formula (1) including example Ir(L1)3 
    PNG
    media_image16.png
    66
    73
    media_image16.png
    Greyscale
 (pg. 98).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the compound of Watanabe in view of Stoessel ‘254 so that two adjacent carbon atoms are each substituted by radicals R, where the respective radicals R, together with the C atoms, form a ring of the formula (3) 
    PNG
    media_image12.png
    83
    76
    media_image12.png
    Greyscale
 or (4) 
    PNG
    media_image13.png
    89
    117
    media_image13.png
    Greyscale
, based on the teaching of Stoessel ‘348.  The motivation for doing so would have been to obtain a device having very long lifetime, excellent efficiency, and reduced triplet-triplet quenching, as taught by Stoessel ‘348.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute alkyl groups on the highlighted positions of the benzene ring 
    PNG
    media_image17.png
    151
    128
    media_image17.png
    Greyscale
of each of the ligands of the modified compound of Watanabe in view of Stoessel ‘254 and Stoessel ‘348, wherein the alkyl groups combine to form a substituted C5 ring to arrive at the substituent shown in the compound Ir(L1)3 of Stoessel ‘348
    PNG
    media_image16.png
    66
    73
    media_image16.png
    Greyscale
, because it would have been choosing a specific substituent represented by formula (3) or (4) of Stoessel ‘348, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the modified compound of Watanabe in view of Stoessel ‘254 and Stoessel ‘348 in the organic electroluminescence device of Watanabe in view of Stoessel ‘254 and Stoessel ‘348  and possessing the benefits taught by Watanabe, Stoessel ‘254, and Stoessel ‘348.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising substituents represented by formula (3) or (4) of Stoessel ‘348 having the benefits taught by Stoessel ‘348 in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Watanabe in view of Stoessel ‘254 and Stoessel ‘348 comprises three part-ligands linked to a via a bridge having the following structure:

    PNG
    media_image18.png
    733
    712
    media_image18.png
    Greyscale

The modified compound above reads on formula (17) of Stoessel ‘348 
    PNG
    media_image14.png
    94
    138
    media_image14.png
    Greyscale
 wherein (i) n is 3 and m is 0 (¶ [0063] and [0015]-[0016]); (ii) CyD-CyC is the same part-ligand as shown in Ir(L1)3 (pg. 98) except wherein each CyD is substituted with a radical R represented by an alkenyl group having 3 C atoms (¶ [0010]-[0011]); (iii) V is represented by formula (23) 
    PNG
    media_image15.png
    138
    156
    media_image15.png
    Greyscale
(¶ [0067]); (iv) R1 is represented by H on each occurrence (¶ [0012]); and (v) Z is represented by a single bond on each occurrence (¶ [0067]).
As the modified compound reads on formula (17) of Stoessel ‘348, a device comprising the modified compound it is expected to obtain the same benefits taught by Stoessel ‘348.
The modified compound of Watanabe in view of Stoessel ‘254 and Stoessel ‘348 comprises a group of 
    PNG
    media_image16.png
    66
    73
    media_image16.png
    Greyscale
on each part-ligand, which is represented by the claimed formula (43) wherein:
A1 and A3 are identically C(R3)2;
A2 is C(R1)2;
G is not required to be present;
R3 is an alkyl group having 1 C atom; and
R1 is H.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
/B.R.W./Examiner, Art Unit 1786